REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 1/11/2022.

Allowable Subject Matter
Claims 1-10 and 12-13 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claim 1, the closest prior art are US 6574039 of Murata et al and “Optical properties of the Al2O3/HfO2/SiO2 antireflective coatings” of K. Marszalek et al (Materials Science-Poland, 32(1), 2014, pp. 80-87).

Regarding Claim 1, Murata teaches an optical element, comprising: an optically transparent lens defining a curved surface comprising a steepness given by an R/# of from about 0.5 to about 1.0, wherein the R/# value is calculated as a radius of curvature divided by a clear aperture of the optically transparent lens; and a film positioned on the curved surface, the film comprising: an index layer; and a composite layer positioned on the curved surface having a refractive index greater than the index layer, the composite 2 and Al2O3, wherein the composite layer comprises a mole fraction X of HfO2, wherein X is from about 0.05 to about 0.95 and a mole fraction of Al2O3 in the composite layer is 1-X. Marszalek teaches an optical element, comprising: an optically transparent lens defining a curved surface comprising a steepness given by an R/# of from about 0.5 to about 1.0; and a film positioned on the curved surface, the film comprising: an index layer; and  a composite layer positioned on the curved surface having a refractive index greater than the index layer, the composite layer comprising HfO2 and Al2O3, wherein the composite layer comprises a mole fraction X of HfO2, wherein X is from about 0.05 to about 0.95 and a mole fraction of Al2O3 in the composite layer is 1-X.

But none of them teaches wherein the HfO2 segregated into a first plurality of layers having a thickness from 3 nm to 8 nm; and wherein the optical element exhibits a variance in reflectance between S-polarization and P-polarization of from about 0% to about 0.4% over an angle of incidence of from about 0° to about 45° to a central axis of the curved surface at a wavelength of 266 nm.

The prior art taken either singly or in combination fails to anticipate or fairly suggest an optical element further comprising:
wherein the HfO2 segregated into a first plurality of layers having a thickness from 3 nm to 8 nm; and wherein the optical element exhibits a variance in reflectance between S-polarization and P-polarization of from about 0% to about 0.4% over an 
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-10 and 12-13 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872